Ford Motor Company and
                                                                            Marco s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 9, 2015

                                      No. 04-14-00562-CV

Jesus DE LOS SANTOS, Jr., Individually and as Representative of the Estate of Jesus Francisco
             De Los Santos, Deceased, and Juan De Los Santos, Individually,
                                       Appellants

                                                v.

        FORD MOTOR COMPANY and Marco Anthony Soliz, Jr. (Cross-Appellant),
                              Appellees

                 From the 79th Judicial District Court, Jim Wells County, Texas
                               Trial Court No. 11-08-50394-CV
                        Honorable Richard C. Terrell, Judge Presiding


                                         ORDER
        Appellant filed a motion for leave to file a post-submission letter brief. The rules do not
require a party to ask for leave to file such a document. Accordingly, we DENY AS MOOT the
motion for leave. The court has filed and will review the post-submission letter brief.

       It is so ORDERED on April 9, 2015.

                                                                    PER CURIAM


       ATTESTED TO: ________________________________
                    Keith E. Hottle
                    Clerk of Court